DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Claims 1, 3-4, 8-10, 12, 15, 20 are amended in the reply filed on 11/18/2020; claims 21-23 are newly added.
Applicant’s amendments with subsequent arguments in support of the amendments, see pp. 8-9, filed 11/18/2020, with respect to claims 1, 3-4, 7-10, 21-23 have been fully considered and are persuasive.  The 103 rejection of 08/21/2020 has been withdrawn. 
Applicant’s arguments, see p. 10, filed 11/18/2020, with respect to claims 11-14 have been fully considered and are persuasive.  The 103 rejection of 08/21/2020 has been withdrawn. 
Applicant’s remaining arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Heating elements (see para. [0023], infrared lamps, radiant heating tubes, burners, and/or any suitable heating elements) in claims 1, 11, 15.
Substrate-retaining element (see para. [0022], susceptor) in claims 1, 11, 15.
Reflective structure (see para. [0023], top or bottom reflector) in claim 1-9, 15-18.
Circumferential ridge structures (see para. [0031], circumferential ridges) in claims 1, 10, 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0194024 to Burrows in view of US 2010/0018960 to Gat et al (“Gat”) and further in view of US 5,386,347 to Matsumoto, US 9,629,271 to Lancaster-Larocque et al (“Lancaster-Larocque”).
Claims 15-18: Burrows discloses (claim 15) 
However Burrows does not disclose an untextured region disposed between the cylindrical body and the textured region;  (claim 16) wherein the textured region includes an irregularly textured surface that has a graded degree of roughness from a top of the reflective structure to a bottom of the reflective structure; (claim 17) wherein the irregularly textured surface has a greater degree of roughness from near the bottom of the reflective structure than near the top of the reflective structure; (claim 18) wherein the irregularly textured surface has a greater degree of roughness from near the top of the reflective structure than near the bottom of the reflective structure.
Regarding irregularly textured surfaces, Gat teaches reflectors (140 [tuning devices], Fig. 4-6) can have a highly diffuse surface which may be a rough but highly reflective surface (which reads on a roughened surface, see para. [0078]), for the purpose of causing radiation emitted from lamps to deviate from an original azimuthal direction of propagation in order to modify the radial power distribution on the wafer (see para. [0073]). Additionally, the courts have ruled that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP 2144.05 II (A) and the courts have held that selections of shape are a matter of choice which a person of ordinary skill in the art will find obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.  MPEP 2144.04 III (B).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of textured irregular surface, as taught by Gat with motivation to cause radiation emitted from lamps 
Regarding roughness grading (claims 16, 17, 18), Matsumoto teaches that the degree of roughness in certain areas of a surface can be defined and adjusted for the purpose of providing modified irregular reflector regions which shown an improvement in intensity (see col. 7, lines 1-10, col. 5, lines 60-65, col. 6, lines 55-67). It is noted that Matsumoto is teaching optimization of grading roughness as claimed.  See also case law related to optimization above.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of grading roughness as taught by Matsumoto with motivation to provide modified irregular reflector regions which shown an improvement in intensity.
Regarding an untextured region, Lancaster-Larocque teaches an untextured region (203 [untextured surface], Fig. 4-6) between textured regions (202 [textured surface], see col. 5, lines 10-40) for the purpose of increasing the reflection and/or lighten the appearance of the surface thereby enhancing the appearance (see col. 7, lines 25-35).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the untextured region between textured regions as taught by Lancaster-Larocque with motivation to increase the reflection and/or lighten the appearance of the surface thereby enhancing the appearance.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Burrows in view of Gat, Matsumoto, Lancaster-Larocque as applied to claims 15-18 above, and further in view of US 2013/0270107 to Ewert et al (“Ewert”) and US 2012/0138802 to Orlach.
Claims 19: The apparatus of Burrows in view of Gat, Matsumoto, Lancaster-Larocque does not disclose (claim 19) wherein a texture of the textured region includes a plurality of circumferential ridge structures that have varying peak-to-trough heights along the textured region, and wherein circumferential ridge structures near a bottom of the reflective structure have a greater peak-to-trough height than those near a top of the reflective structure.
Ewert teaches a reflector (202 [housing], Fig. 2A) having a textured region (208 [reflective surface], see para. [0031]) where the textured region may be faceted or comprise a plurality of pieces having different facets, maybe irregularly textured and/or have roughened surfaces (see irregularly curved with facets), and Ewert teaches circumferential ridge structures (joined segments of cylinders having the same or different radii of curvature which may be tapered or faceted in part) which reads on irregular or regular textures of the ridges. Ewert teaches all of this for the purpose of having radiation from the radiant source substantially reaches all extents of the reflective surface (208) and reflects towards the substrate (see para. [0031]).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the textured portion and optimization and various options taught by Ewert to the reflector of Burrows with 
Regarding peak to trough grading, Orlach teaches that the pitch of ridges of a shield can be constant or variable (see para. [0024]), and discloses examples of each in the figures (see para. [0032], [0037-0038]), for the purpose of reducing the mass of the reflector, and consequently, optimize its mechanical strength (see para. [0037]). It is noted that the reflector is also frustum and conical shaped (see para. [0036]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of ridge widths as taught by Orlach with motivation to reduce the mass of the reflector, and consequently, optimize its mechanical strength.
Allowable Subject Matter
Claims 1, 3-4, 7-10, 21-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose a trough-to-trough width of the plurality of circumferential ridge structures either gradually increases or gradually decreases from the wider end to the narrower end of the frustoconical segment along the textured outer surface to form a graded textured pattern, as set forth in the present claims.
The apparatus of Anderson in view of Ewert, Gat, and Orlach does not reasonably teach the above claim limitations as a combination. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite .
Claims 11-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose wherein the roughened irregular surface includes a plurality of dispersed dot peaks having a dot shape and a peak height that vary from peak to peak, as set forth in the present claims.
The apparatus of Anderson in view of Ewert, Gat, Matsumoto, and You does not reasonably teach the above claim limitations as a combination. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.  This subject matter is therefore rendered allowable.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in claim 15 including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718